Judgment unanimously affirmed. Memorandum: The trial court did not abuse its discretion in denying defendant’s motion to sever the counts of the indictment relating to the robbery on April 4, 1989 from those relating to the robbery on June 20, 1989. Defendant failed to make a convincing showing, in concrete terms, that he had both important testimony to give concerning the April 4 incident and a genuine need to refrain from testifying concerning the June 20 incident (see, CPL 200.20 [3] [b]; People v Lane, 56 NY2d 1, 10; People v Cabrera, 188 AD2d 1062). We agree with the trial court’s conclusion that defendant’s statement to the police following the April 4 robbery was inadmissible (see, People v Brown, 159 AD2d 956, lv denied 78 NY2d 1009; People v Dvoroznak, 127 AD2d 785). The trial court properly denied defendant’s request to charge that his claim of right was an affirmative defense to the robbery and larceny charges arising from the June 20 incident (see, Penal Law § 155.15 [1]; People v Reid, 69 NY2d 469, 475-476). (Appeal from Judgment of Supreme Court, Monroe County, Doyle, J.—Robbery, 1st Degree.) Present—Denman, P. J., Green, Balio, Fallon and Davis, JJ.